Citation Nr: 1236196	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-34 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to January 1955, including service in Korea. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefit sought on appeal. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2011. 

The Board remanded this case for additional development in June 2011 so that the procedures regarding claims of exposure to herbicides in vicinities other than Vietnam, Thailand, or along the demilitarized zone (DMZ) in Korea could be followed, and so that additional VAMC treatment records could be obtained.  This development was subsequently conducted by the RO.  In June 2012, the Board referred the case for a VHA medical opinion addressing whether the Veteran's diabetes mellitus type II was related to his military service.  An opinion was provided in July 2012, and an addendum to this opinion was provided in September 2012.  The case is now ready for appellate review.

The Board notes that the Veteran was not provided with a copy of the VHA opinion and addendum; however, given that the Board has reached a favorable conclusion in this case, there is no prejudice to the Veteran by the Board proceeding with a decision on this claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran has diabetes mellitus type II that was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for diabetes mellitus type II.  As this represents a complete grant with respect to these benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding this claim.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, is presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 C.F.R. § 3.313.

If a veteran was exposed to an herbicide agent in the Republic of Vietnam during the period beginning January 9, 1962, and ending May 7, 1975, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.307(a)(6), 3.309(e). 38 C.F.R. § 3.309(e), Note 2. 

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307, which provides that a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11  (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he incurred diabetes mellitus type II as a result of herbicide exposure during his active service in Korea.  The Veteran reports that he was exposed to herbicides and dichlorodiphenyltrichloroethane (DDT) that were abundantly supplied aboard his tank and heavily used to clear foliage and eliminate pests as his tank proceeded in Korea.  The Veteran reported that he routinely used and was exposed to these agents during two tours of service from the approximate dates of August 1951 to August 1952 and from October 1953 to November 1954. 

The Veteran reported that he was first diagnosed with diabetes mellitus type II in 2000.  Private treatment records from Harvard Vanguard Medical Association, dated from March 2000 to April 2008, reveal that the Veteran received regular treatment for his diabetes mellitus type II during that period of time.  VA treatment records dated from May 2008 to January 2011 reveal additional diabetes mellitus type II treatment. 

The Board observes that while service connection for diabetes mellitus type II may be established on a legal presumption based on herbicide exposure where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era, because the Veteran did not serve on active duty in the Republic of Vietnam during the Vietnam era, he is not entitled to this presumption.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Thus, in order to qualify for service connection on the basis of exposure to herbicides outside of the Republic of Vietnam, his exposure must be verified.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in vicinities other than Vietnam, Thailand, or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.n.  This procedure requires (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service; and (3) requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides. 

The RO contacted the National Archives  and Records Administration to determine whether there was any documented exposure of herbicides and DDT with respect to the Veteran's unit.  The National Archives' response in July 2011 indicates that the records were not sufficiently detailed to document the sort of incidents described.  Also, the Veteran did not serve in Korea between April 1, 1968, and August 31, 1971.  

The Board acknowledges the Veteran's own assertions that his diabetes mellitus, type II, is the result of his military service, namely exposure to DDT in Korea, and that he is competent to give evidence about symptomatology and what he experienced in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board has no reason to doubt the Veteran's credibility in terms of his assertions that he routinely used DDT during two tours of service from the approximate dates of August 1951 to August 1952 and from October 1953 to November 1954.  His personnel records are internally consistent as it is shown that he had service in Korea.  As such, the Board finds that the Veteran's statements regarding DDT exposure are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

However, the Veteran is not competent to render an opinion as to the cause or etiology of his diabetes mellitus, type II, as such a matter requires medical expertise which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296 (1999). 

In July 2012, a staff physician at the endocrinology department at a VA Medical Center (VAMC) provided an opinion that the Veteran's diabetes mellitus type II did not have its clinical onset during active military service based on a review of the evidence of record.  With respect to whether the Veteran's diabetes mellitus type II was related to exposure to DDT the physician noted that an opinion could not be provided because other than the Veteran's self-reported exposure there was no additional information in the claims folder to document DDT exposure.

The Board subsequently returned the case and asked for a supplementary opinion noting that for purposes of rendering this decision it should be accepted that the Veteran was exposed to DDT during his military service.  The physician provided an addendum opinion in September 2012 noting that a number of recent epidemiologic papers had described DDT and its major metabolite p, p'-DDE with increased risk for development of type II diabetes.  The physician thus determined that the Veteran's diabetes mellitus type II was related to his self-reported DDT exposure during his military service.

As shown above, diabetes mellitus is listed under 38 C.F.R. §§ 3.307, 3.309(e), as a chronic presumptive disability if manifested within one year from the date of separation from service.  As the first postservice evidence of diabetes mellitus, type II, is found in treatment records dated many years after service, in 2000, entitlement to service connection on a presumptive basis is not warranted. 

However, as for consideration of this claim on a direct service connection basis under 38 C.F.R. § 3.303(d) regarding establishing a medical nexus between the Veteran's postservice diabetes mellitus, type II, and service, to include exposure to DDT, the VAMC physician's opinion provides probative evidence that supports such a nexus.  See also Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).

Thus, after a careful review of the evidence of record, the Board finds that the Veteran has diabetes mellitus type II related to his reported in-service exposure to DDT.  In making this determination, the Board again notes that the Veteran is competent to report that he handled DDT on a regular basis in service and that there is no reason shown to doubt his credibility, in this regard.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465 (1994); Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

The Board also finds it significant that once the VAMC endocrinology physician accepted the competency and credibility of the Veteran's claimed exposure to DDT that he found that the Veteran's diabetes mellitus type II was related to the Veteran's self-reported DDT exposure.  The physician's opinion was fully informed, fully articulated, and included a reasoned analysis (albeit, brief).  Thus, the physician's opinion is entitled to a high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  The VA physician's previous opinion in July 2012 was not probative, as the physician did not consider the Veteran's lay statements that the Board had deemed both competent and credible regarding the claimed DDT exposure.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a current medical diagnosis of diabetes mellitus type II related to the claimed in-service exposure to DDT, and credible evidence of the exposure to DDT during the Veteran's service in Korea, the Board concludes that the evidence supports the grant of service connection for diabetes mellitus type II.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for diabetes mellitus type II is granted.


ORDER

Entitlement to service connection for diabetes mellitus type is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


